Title: Thomas Boylston Adams to John Adams, 18 April 1799
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear Sir.
            New York 18th: April 1799.
          
          I arrived here safely yesterday forenoon, after an agreeable, though rather tardy passage from New-Port, which place we left on Sunday noon.
          During my stay at Newport, I visited fort Wolcott, being acquainted with Lieutt Ross of Pennsylvania who is stationed there. Major Toussard had the politeness to accompany me, and I was much pleased with the appearance of discipline & military decorum observed by the small Garrison at the Fort, a great majority of whom are native Americans.
          I also became acquainted with the Captain of the Genl. Green Friggate, (Perry) and went on board the vessel with him. I am no judge of naval architecture, but according to the Report of those who profess to be, this vessel will do as much honor to our growing navy as any preceding specimens have done. She was built by a Mr: Tallman, whose reputation must have been known to you of old. The Captain is anxious to be out, but finds great difficulty in procuring seamen. He has opened a Rendezvous in several towns already, but thinks he shall yet be obliged to go to Boston for his seamen. I was pleased with the manners and general appearance of this Gentleman, and he seems to have great activity well seasoned with zeal for the service of his Country.
          
          I have it under contemplation to make a visit to Maryland on business which has been proposed to me since I left Quincy. I have not yet positively engaged to go, but think it probable I may. If on my arrival at Philadelphia I should find no obstacle to defeat the journey, I shall set out for Anapolis by the 6th: of May, where I may be detained a few days and then I shall pass some little time at George town & the City. If in my tour, I can make any enquiries for your satisfaction, other than such as I should naturally make for my own, I will thank you to suggest them.
          My Brother & his family are well and desire to be remembered to you & my Mother— Charles hinted casually, yesterday, that he had written to you in answer to a letter he received, proposing to him a command in the navy, & that he had consented to a nomination.
          I beg to be kindly remembered to my Mother and the family and remain with much respect & attachment / your Son
          
            Thomas B Adams
          
        